Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 1 of 13 PageID# 2643
                        HIGHLY CONFIDENTIAL


                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION


 STEVES AND SONS, INC.,                               )
                                                      )
                         Plaintiff,                   )
                                                      )
                                                                Civil Action No. 3:20-cv-000098
         v.                                           )
                                                      )
 JELD-WEN, INC.,                                      )
                                                      )
                         Defendant.                   )
                                                      )

         JELD-WEN’S SECOND SUPPLEMENTAL BRIEF IN OPPOSITION TO
               STEVES’ MOTION FOR PRELIMINARY INJUNCTION

        At the request of the Court, this brief addresses how the coronavirus pandemic should

influence the Court’s ruling on Steves’ pending motion for a preliminary injunction. As explained

below, recent events have weakened Steves’ claim in two significant ways.

        First, the balance of harms now tips even more in JELD-WEN’s favor. Just this week,

JELD-WEN experienced a temporary work stoppage at its Towanda plant,



                                                                          The requested injunction

would only compound this injury by allowing Steves to take a larger slice of what is, unavoidably,

a shrinking pie. By contrast, Steves reports that it has avoided any negative impact from the current

crisis, and that its business is still booming.

        Second, recent events render an injunction even more inconsistent with the public interest.

At a time when production is already limited, Steves should not receive preference over

JELD-WEN’s other contract customers and JELD-WEN itself. And given the rapidly changing

nature of this crisis, an injunction would “impose[] a continuing duty of supervision on the issuing



                                                  1
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 2 of 13 PageID# 2644
                        HIGHLY CONFIDENTIAL


court.” Original Great Am. Chocolate Chip Cookie Co. v. River Valley Cookies, 970 F.2d 273,

277 (7th Cir. 1992). When future disruptions inevitably occur, this Court would have to sort out

how these disruptions should impact JELD-WEN’s obligations under the requested injunction.

This inevitable supervision would be a “drain on scarce judicial resources,” which is a “factor

weighing against the grant of equitable relief in this case.” Id. Additionally, because JELD-WEN

is a publicly traded company, the Court should consider how an injunction would “impact[] the

value of the public’s investment in the company.” Intergroup Corp. v. Equinox Bus. Credit Corp.,

No. 04 CV 4591, 2005 WL 3274110, at *14 n.2 (D.N.J. July 14, 2005). Since the beginning of

the coronavirus epidemic, all industries and companies have been greatly affected, as can be seen

in the drop in stock prices across the board.




                                 FACTUAL BACKGROUND

       The coronavirus pandemic has impacted JELD-WEN in several significant ways.

       In response to the crisis, the Governor of Pennsylvania issued an executive order on

Thursday, March 19, 2020, requiring the closure of all businesses that are not considered “life

sustaining.” Ex. 1 at 1. Enforcement of the Order began the next evening and is to continue “until

further notice.” Id. JELD-WEN immediately and vigorously sought a waiver from the Governor’s

order, working around the clock with local counsel, in-state advocates, and industry partners to

persuade the Governor’s office to reclassify JELD-WEN’s operations as “life sustaining.” In the

interim, JELD-WEN suspended doorskin production at its Towanda, Pennsylvania plant—




                                                2
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 3 of 13 PageID# 2645
                        HIGHLY CONFIDENTIAL


                                                                           . Finally, after days of

urging by JELD-WEN and its partners, the Governor issued an updated list of “life sustaining”

businesses on Tuesday, March 24, and JELD-WEN resumed doorskin production in the early hours

of Wednesday, March 25. 1 During this time, JELD-WEN provided updates to Steves on JELD-

WEN’s efforts towards a waiver or clarification from Pennsylvania authorities.

        The Towanda shutdown,




        JELD-WEN’s other three doorskin plants are in states—Oregon, West Virginia, and

Louisiana—that have also issued stay-at-home orders. Right now, JELD-WEN’s facilities in these

states are still operating,

                              In addition, JELD-WEN is closely monitoring the health of its factory

employees.




        The pandemic has also had a stark impact on the enterprise value of companies across

America,                                              .


1




2
  See, e.g., “Anthony Fauci: Coronavirus shutdown in Louisiana likely needed to come ‘a bit
sooner,’” Mar. 25, 2020, https://www.nola.com/news/coronavirus/article_230eefc6-6f17-11ea-
a321-f3f445345a48.html.


                                                  3
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 4 of 13 PageID# 2646
                        HIGHLY CONFIDENTIAL




                                            ARGUMENT

        Injunctive relief is “an extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Real Truth About Obama, Inc. v. FEC, 575

F.3d 342, 346 (4th Cir. 2009). The “clear showing” standard applies to each of the four preliminary

injunction requirements. Id. Thus, a plaintiff “must make a clear showing that the balance of

equities tips in [its] favor” and a “clear showing that an injunction is in the public interest.” Sierra

Club & S.C. Wildlife Fed’n v. Kolnitz, No. 2:16-cv-03815, 2017 WL 3480777, at *7–8 (D.S.C.

Aug. 14, 2017). This is not a theoretical inquiry. Rather, “[t]he Court must weigh the real-world

effect of granting the requested injunction.” APEG Energy II, LP v. Veltri, No. 19-cv-0801, 2019

WL 3841243, at *8 (D. Colo. Apr. 23, 2019).

        A.      Steves’ Burden

        The events of the past week highlight why the requested injunction is mandatory in nature.

Because of the shutdown at Towanda,



                                                              Absent an injunction, JELD-WEN will

address this unfortunate situation by allocating the available doorskins in an equitable manner

based on JELD-WEN’s and its external customers’ prior-year orders. As the following table

shows, this approach ensures that JELD-WEN and its customers each receive a portion of the

available production:




                                                   4
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 5 of 13 PageID# 2647
                        HIGHLY CONFIDENTIAL



                             Allocation of           Carrara Doorskins
                                             Allocation
                   Customer                                      Quantity Shipped
                                             Percentage
                   Woodgrain

                     Haley

                     Excel

                    Lynden

                    Steves

                   JELD-WEN

                     Total                     100%

Under an injunction, however, this scenario would play out very differently.




                                                 And even if the Court were to order that Steves’

extra doorskins should come only from JELD‑WEN’s allotment, this would still harm

JELD‑WEN’s other doorskin customers. In that scenario, the other door manufacturers would

receive fewer doorskins due to allocation, but Steves would receive substantially more. This

would provide Steves with an unfair advantage over its door competitors at a time of scarce

doorskin supply.



3




                                                 5
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 6 of 13 PageID# 2648
                        HIGHLY CONFIDENTIAL


        As this real-world example makes clear, “[t]he relief requested by [Steves] is a mandatory

injunction—requiring [JELD-WEN] to do something.” Wells. Am. Corp. v. Ziff-Davis Publ. Co.,

900 F.2d 258, 1990 WL 33532, at *2 (4th Cir. 1990). That “something” is ordering JELD-WEN

to take doorskins that it would otherwise allocate to itself and other contract customers on a

reasonable and equitable basis, and instead deliver all of those doorskins to Steves. Because this

relief is mandatory in nature, Steves must show an “indisputably clear” right to the injunction. Sun

Microsystems, Inc. v. Microsoft Corp., 333 F.3d 517, 525 (4th Cir. 2003).

        B.     The Balance of Equities

        In balancing equities, a court must “consider the potential injury that plaintiff will suffer in

the absence of an injunction and the potential injury of the defendant in the presence of the

injunction.” Revzip, LLC v. McDonnell, 2019 WL 6701835, at *8 (W.D. Pa. Dec. 9, 2019).

        The coronavirus pandemic has already had                   impact on JELD-WEN’s doorskin

production. JELD-WEN hopes that these disruptions will not continue, but as the Chief Judge of

this Court has recognized in several General Orders issued over the past two weeks, there are

“thousands of new COVID-19 cases being identified each day in the United States, with the

available evidence revealing that the spread of COVID-19 is rapidly accelerating in . . . the United

States, and “[h]ealth officials have consistently warned that the next several weeks pose the

greatest risk of increased community transmission of COVID-19.” E.D. Va. Gen. Order 2020-07

(Mar. 24, 2020). As a result, every indication is that conditions are likely to get worse before they

get better,

                                                  The requested injunction will only exacerbate this

damaging and unpredictable situation.

        Given the current crisis, therefore, JELD-WEN will be harmed whether the injunction is




                                                   6
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 7 of 13 PageID# 2649
                        HIGHLY CONFIDENTIAL


granted or not. Absent an injunction, JELD-WEN will try to minimize the impact of any

production shortfalls by allocating a portion of whatever production is available to every customer

(as illustrated in the table above). If an injunction issues, however, JELD-WEN will have to

privilege Steves’ demands, even if that means there are no doorskins remaining for other customers

or JELD-WEN’s internal use. In that scenario, the injunction would simply make a bad situation

much worse: not only will JELD-WEN have to cope with reduced production, but it will have to

dedicate a larger share of that reduced production to Steves.

       By contrast, the injury Steves will suffer in the absence of an injunction pales in

comparison. The Court has a reliable sense of how Steves will hold up without an injunction

because that is how the parties have been operating for nearly four months. And Steves reports

that, notwithstanding the global pandemic, its business is still booming. Since this crisis struck,

Steves has repeatedly represented both to JELD-WEN and this Court that it has seen no slowdown

in its customers’ orders. See Email from E. Steves to G. Michel (Mar. 23, 2020) (Ex. 2) at 2

(“Notwithstanding the impact of this virus on the national economy, our door customers are

continuing to ask for doors on a normal basis.”); Conf. Call Tr. (Mar. 18, 2020) (Ex. 3) at 5 (“The

business realities for Steves is essentially unchanged . . . there not yet having been any material

impact on Steves’ ability to make and sell doors from the coronavirus.”). Indeed, Steves has even

indicated that its orders have increased since the crisis began. Conf. Call Tr. (Mar. 24, 2020) (Ex.

4) at 4 (“[All of Steves’ door plants remain open and in operation, and Steves actually has had an

uptick in orders from some clients, some customers including Home Depot.”).

       For context, before the outbreak Steves was on pace to sell 10.4 million doors in 2020. S.

Steves Depo. Tr. (Ex. 5) at 18. This would represent a more than 50% increase over its 2019 sales.




                                                 7
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 8 of 13 PageID# 2650
                        HIGHLY CONFIDENTIAL


That Steves remains on pace for a record year despite a global health crisis shows that it cannot

satisfy the demanding standard for a mandatory injunction. 4

       In evaluating the harm that Steves will suffer in the absence of an injunction, the Court

should also consider the fact that Steves’ dire predictions have invariably proven at odds with

reality. Six weeks ago, Steves represented to this Court that JELD-WEN had “tarnished” Steves’

reputation and “imperiled Steves’ ability to continue operating at all.” Steves Mot. [ECF No. 2]

at 1. Both representations proved to be greatly exaggerated. And during the preliminary injunction

hearing, Steves’ counsel claimed that “Steves would be so weakened by May that the company

here in May would not be same company here today.” Hr’g Tr. (Mar. 5, 2020) (Ex. 6) at 17. Yet

three weeks later—in the midst of a global pandemic threatening the American economy—Steves

reports that it is continuing to sell doors at a record pace with no dropoff in sight. Ex. 5 at 18.

       To secure an injunction, Steves must establish an injury that is “certain, great, actual and

not theoretical.” Luczak v. Coakley, No. 5:16CV189, 2018 WL 4305810, at *6 (N.D. W. Va. Sept.

10, 2018). “Bare allegations of what is likely to occur are of no value,” particularly when such

allegations have turned out to be wildly inaccurate in the past. Wis. Gas Co. v. F.E.R.C., 758 F.2d

669, 674 (D.D.C. 1985). The evidence here shows that JELD-WEN has already been harmed by

the coronavirus pandemic, and that an injunction would continue to compound this harm. The

evidence also shows that, not only has Steves not been harmed by the crisis, but it continues to sell

doors at a substantial pace. Steves has not made a clear showing that the balance of equities tips

in its favor, so the injunction must be denied.




4
 JELD-WEN does not know what impact the coronavirus and resulting economic downturn will
have on market demand for interior molded doors, nor when that impact will be felt. But it is
possible that demand for interior molded doors may fall soon and that JELD-WEN will be able to
end allocation.


                                                  8
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 9 of 13 PageID# 2651
                        HIGHLY CONFIDENTIAL


        C.      The Public Interest

        Finally, the coronavirus pandemic highlights three reasons why an injunction would

conflict with the public interest.

        First, this element requires a court to “consider the effects of preliminary injunctive relief

on any nonparties who may possess significant interest in the outcome.” Hughes Network Sys. v.

InterDigital Commc’ns Corp., 17 F.3d 691, 696 (4th Cir. 1994). As the example above shows,

JELD-WEN’s other contract customers have a significant interest in the injunction being denied.

If the injunction is granted, Steves will receive priority over every other customer, and the effect

will sometimes be that there are no doorskins left for these customers. The harm to JELD-WEN’s

contract customers will increase as the pandemic worsens and JELD-WEN’s doorskin production

comes under greater stress. The more coronavirus disrupts JELD-WEN’s production capacity, the

more damage will result from giving Steves preferential treatment.

        Second, the public interest opposes any “injunction that would require ongoing judicial

supervision to assure the nonmovant is abiding by the injunction.” Rodriguez v. Wiley, No. 08-cv-

02505, 2009 WL 6325780, at *4 (D. Colo. Aug. 14, 2009). The need for judicial supervision is

unavoidable, however, where “application of the injunction is highly uncertain.” Id. Given the

trajectory of recent events, there is a high degree of uncertainty hanging over JELD-WEN’s

operations and the U.S. market for interior molded doors. As a result, JELD-WEN’s ability to

meet customer demand may fluctuate on a weekly basis. If the injunction is granted, the parties

will have to repair to the Court whenever there is a dispute over how a particular disruption impacts

JELD-WEN’s obligations under the injunction.            This potential “drain on scarce judicial

resources . . . weigh[s] against the grant of equitable relief in this case.” Am. Chocolate Chip

Cookie Co., 970 F.2d at 277.




                                                  9
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 10 of 13 PageID# 2652
                         HIGHLY CONFIDENTIAL




                                      CONCLUSION

     For all of the above reasons, Steves’ motion for a preliminary injunction should be denied.




                                             10
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 11 of 13 PageID# 2653
                         HIGHLY CONFIDENTIAL


     Dated: March 26, 2020                Respectfully submitted,


                                          JELD-WEN, Inc.

                                          By counsel

                                          /s/ Brian C. Riopelle
                                          Brian C. Riopelle (VSB #36454)
                                          Gregory J. DuBoff (VSB # 82062)
                                          McGuireWoods LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219
                                          (804) 775-1084 – Tel.
                                          (804) 698-2150 – Fax
                                          briopelle@mcguirewoods.com
                                          gduboff@mcguirewoods.com

                                          Attorneys for Defendant




                                     11
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 12 of 13 PageID# 2654



                                      CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of March 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 79 Filed 03/27/20 Page 13 of 13 PageID# 2655



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                        /s/ Brian C. Riopelle
                                        Brian C. Riopelle (VSB #36454)
                                        McGuireWoods LLP
                                        Gateway Plaza
                                        800 East Canal Street
                                        Richmond, VA 23219
                                        (804) 775-1084 – Tel.
                                        (804) 698-2150 – Fax
                                        briopelle@mcguirewoods.com

                                        Attorney for Defendant
